Name: Council Regulation (EEC) No 3760/87 of 30 November 1987 fixing for 1988 certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State , other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 359 / 22 Official Journal of the European Communities 21 . 12 . 87 COUNCIL REGULATION (EEC) No 3760 / 87 of 30 November 1987 fixing , for 1988 , certain measures for the conservation and management of fishery resources , applicable to vessels flying the flag of a Member State , other than Spain and Portugal , in waters falling under the sovereignty or within the jurisdiction of Portugal species , for which catch possibilities are granted , should be laid down , whereas the limits concerning the zones and the periods of fishing of these vessels are laid down by Article 351 ( 2 ), ( 3 ) and (4 ) of the Act of Accession ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Regulation (EEC) No 2241 / 87 ('), as well as to the specific detailed rules drawn up in accordance with the second subparagraph of Article 351 ( 5 ) of the Act of Accession , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES ,. Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 351 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Article 351 of the Act of Accession , it is for the Council to fix the fishing possibilities and the corresponding number of Community vessels which may fish in the waters referred to in that Article ; Whereas these possibilities are determined , with respect to pelagic species not subject to the system of total allowable catches (TACs ) and quotas , other than highly migratory species , on the basis of the situation of the fishing activities of the Member States apart from Spain , in Portuguese waters for the period prior to accession ; whereas there is a need to ensure stock conservation , taking account moreover of the limits placed on fishing by Portuguese vessels for similar species in waters of the Member States , apart from Spain ; Whereas , for 1988 , no fishing possibilities for species not subject to TACs and quotas are granted to Portugal in the waters of the Member States apart from Spain ; Whereas the specific conditions governing the fishing activities of vessels exploiting stocks of highly migratory Article 1 The number of vessels flying the flag of a Member State , other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Portugal , as provided for in Article 351 of the Act of Accession and the procedures for access , shall.be as set out in the Annex . Article 2 This Regulation shall enter into force on 1 January 1988 . It shall be applicable until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1987 . For the Council The President N. WILHJELM ( ») OJ No L 207 , 29 . 7 . 1987 , p. 1 . 21 . 12 . 87 Official Journal of the European Communities No L 359 / 23 ANNEX EEC  PORTUGAL Species Quantity( tonnes ) Zones (&gt;) Authorized fishing gear Total number of Vessels ( 3 ) Period of fishing authorization Thunnidae unlimited / IX all unlimited year-round Albacore tuna (Thunnus alalunga) unlimited X and CECAF Troll line 110 (France ) ( 2 ) between 2 / 6 and 28 / 7 Tropical tuna unlimited X ( to the south of 36 °30 ' N) CECAF ( to the south of 31 ° N and to the north of 31 0 N to the west of 17 °30 ' W all unlimited year-round (') Waters falling under the sovereignty or within the jurisdiction of Portugal . ( 2 ) Not exceeding 26 metres in length between perpendiculars . ( 3 ) Authorized to carry out fishing activities simultaneously .